Citation Nr: 1826458	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-43 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for status post right total hip arthroplasty, currently evaluated at 30 percent.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to July 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in March 2018.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's right total hip disability has been manifested by moderately severe residual weakness, pain or limitation of motion following a left hip replacement.

2. The Veteran's service-connected disabilities have precluded him from obtaining and maintaining substantial and gainful employment consistent with his educational and occupational experience.




CONCLUSION OF LAW

1.	The criteria for a 50 percent rating for status post arthroplasty of the left hip have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5054 (2017).

2. The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2017). 

Additionally, when evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); see also 38 C.F.R. § 4.59 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Currently, the Veteran's hip disability is rated at 30 percent under Diagnostic Code 5054.  The Veteran contends that this rating does not adequately reflect the severity of his right hip condition.  

The Veteran had hip replacement surgery in 2007.  See August 2015 VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5054 is applicable following hip replacement surgery.  Under DC 5054, a 100 percent rating is warranted for one year following the implantation of a prosthesis.  30 percent is the minimum assignable rating.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  A 90 percent rating is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  

The Veteran was afforded a VA examination in July 2015 VA.  Right hip flexion was to 105 degrees, extension to 30 degrees, and abduction to 25 degrees.  Additionally, the examiner recorded that abduction was not limited such that the Veteran could not cross his legs.  The examiner noted reduced flexion in right hip is likely due to hip prosthesis.  There was no pain noted on the examination.  The Veteran was not examined immediately after repetitive use over time.  The examiner indicated that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The VA examiner opined that the imaging studies revealed degenerative or traumatic arthritis of the right hip, that the January 2013 x-ray of hips are evident of right hip arthroplasty and interpretations of hip film were said to demonstrate severe DHD of the right hip.

Additional treatment records indicate that the Veteran has had chronic hip pain since 2006.  See September 2017 Prime Care Clinic Notes.  The Veteran's March 2017 heart examiner noted the Veteran has difficulty with ambulation secondary to his service-connected total hip arthroplasty.  That examiner further opined that the Veteran's exercise capability is affected by his hip replacement.

In March 2018, the Veteran competently testified that he uses a cane for short distances and uses a walker for longer distances.  The Veteran also reports falling several times and stumbling and falling sideways if he sits for long periods of time, all due to his right hip injury.  The Veteran reported pain, stiffness, and numbness in his hips and that he is unable to climb ladders or walk more than 50-75 yards without pain or stopping to rest.  See Hearing Transcript, p 8.  The Veteran stated he wears orthopedic shoes.  Finally, the Veteran also reported that after his bypass surgery, his doctor advised him to walk two and a half miles and get proper exercise but his hip disability interferes with his ability to do that.  Id; See also Appeal to Board of Veterans' Appeals (Form 9).  

After review of the foregoing evidence, the Board finds that an increased rating of 50 percent is warranted for the Veteran's left hip disability.  This determination is supported by the March 2018 testimony that the Veteran experiences a limited range of motion in his right hip.  The Veteran testified that he experiences painful motion and weakness in his left hip and that the residuals of his right hip replacement included limitation of motion, pain, and stiffness, which caused difficulty climbing ladders, bending, standing, walking, or sitting for an extended period of time.  The April 2017 VA heart examiner noted that the Veteran reports he is only able to walk approximately 150 yards before stopping due to his hip.  See April 2017 VA examination.  The November 2015 Heart examiner also noted that the Veteran's exercise capability is affected by his hip replacement.  Moreover, VA treatment records during the relevant period confirm the Veteran's report of pain and weakness.  The October 2013 Anesthesia Prep Evaluation Report states that the Veteran walks with a cane and can only walk 50 yards due to hip pain.  See also October 2013 Hyperlipidemia Assessment.  The September 2012 Orthotics Prosthetics consult results show that the Veteran has a limp due to right hip pain.  Finally, the Veteran's June 1012 Rehabilitation Evaluation Note shows that the Veteran reported medial thigh pain associated numbness and tingling over his right quadriceps region.  He indicated that his symptoms began 18 months prior and that he remained weak and painful since.  He also reported having trouble ambulating more than 100 yards.  Finally, although prior to the appeal period, the January 2012 VA examiner stated that the Veteran's symptoms, as well as his limited range of motion implies a moderate disability.  This evidence suggests that the level of right hip disability has been effectively the same throughout the appeal period. 

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 50 percent rating for status post right total hip arthroplasty is warranted.  At his March 2018 Board Hearing, the Veteran testified that the grant of a 50 percent rating would satisfy his appeal on this issue.  Accordingly, the Board will not discuss the criteria for a higher disability rating.

TDIU

The Veteran contends that due to the aggregate impact of his service-connected disabilities he is not able to obtain and retain gainful employment.

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  With the grant of a 50 percent rating for post right total hip arthroplasty, the Veteran's service-connected disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a).

The Veteran was last employed full time on October 24, 2008.  See Veteran's Application for Increased Compensation Based on Unmployability, VA Form 21-8940.  Since that time, he has been unable to secure or maintain substantially gainful employment consistent with his educational and occupation experience due to the combined impact of his service-connected post right total hip arthroplasty, rated as 50 percent disabling, coronary artery disease, rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; residuals scar, status post coronary artery bypass associated with coronary artery disease, rated noncompensable.  

At the March 2018 Hearing the Veteran testified that prior to his last employment he worked in aircraft maintenance.  He stated that he can no longer climb a ladder in order to get in to an aircraft, and has difficulty getting work done in the interior of a plane.  He also testified that his service-connected right hip disability precludes him from getting proper exercise and improving his service-connected heart disability.

The March 2017 VA examiner opined that the Veteran would be unable to perform a physically demanding job.  He further noted that the Veteran is unable to walk more than 150 yards and needs to stop secondary to his hip.  The January 2012 VA examiner opined that the Veteran's right hip disability would affect him in a "physically exerting job requiring bending, lifting, or prolonged ambulation" but would not preclude sedentary employment.

Given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience and training, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the evidence supports the Veteran's claim of entitlement to a TDIU and a grant of this benefit is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for the Veteran's right hip disability is granted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


